DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Species 1, in the reply filed on November 10, 2020 is acknowledged. Applicant identified Claims 1-3, 5-11 and 13-20 are readable on the elected Species. 
Since claim 13 depends on withdrawn claim 12, claim 13 is also withdrawn. 
Claims 1-20 are pending. Non-elected Species, Claims 4 and 12-13 have been withdrawn from consideration. 
Action on merits of claims 1-3, 5-11 and 14-20 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2020 has been  considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the packaging cover plate and the substrate seal the light-emitting layer by an encapsulant” (claims 3, 11) ; “the surface of the packaging layer further comprises a protective layer” (claims 7, 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5-11 and 14-20 are objected to because of the following informalities:  
Claim 1 and 9 recite: “wherein a signal trace and a bonding terminal are disposed on a surface of the packaging layer, a bending extension region is disposed on at least one side of the substrate, … wherein an actual width of the bending extension region …”.
The “wherein” clause is used to elaborate a limitation (element) previously claimed.
Since the “a signal trace, a bonding terminal and an actual width of the bending extension region” are specific limitations, had not been recited prior. Therefore, the use of wherein clause in these instants are not correct.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-8, 11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recites: “an actual width of the bending extension region is greater than a default width of the bending extension region”.
What is the default width?
How to determine the default width?
What is a standard for the width of the bending extension region?
an actual width of the bending extension region is greater than a default width of the bending extension region” is indefinite. 

Claim 3 and 11 recite: “wherein the packaging cover plate and the substrate seal the light-emitting layer by an encapsulant”.
The specification discloses the light-emitting layer 202 is covered or encapsulated by the packaging layer 203 on top and the substrate 201 on the bottom. 
The term “seal … by an encapsulant” means there is an additional layer that called “encapsulant”.
However, the limitation of the claim is: the packaging cover plate and the substrate seal the light-emitting layer …
Which means the act of seal or encapsulate is performed by “the packaging cover plate and the substrate”.
Claims 3 and 11 are confusing. Therefore, claims 3 and 11 are indefinite.   

Claims 5 and 14 recite: “the bonding terminal is disposed at a target position, and the target position is closer to the at least one connection end of the packaging layer than the at least one connection end of the packaging layer”.
The comparison is impossible, thus indefinite.

Claims 7 and 19 recites: “the surface of the packaging layer further comprises a protective layer”.

Thus, naming the cover layer 203 as a packaging layer and a protective layer is confusing. 
Therefore, claim 7 and 19 are indefinite.

Claim 18 recites: the OLED display device of claim 9, wherein the bending extension region comprises a first bending extension region and a second bending extension region, and the connection end of the packaging layer comprises a first connection end of the packaging layer and a second connection end of the packaging layer, and the connection end of the substrate comprises a first connection end of the substrate and a second connection end of the substrate, and … 
the first bending extension region is bent to the surface of the packaging layer to electrically connected the first connection end of the packaging layer to the first connection end of the substrate, and the second bending extension region is bent to the surface of the packaging layer to electrically connect the second connection end of the packaging layer to the second connection end of the substrate.
One bending extension region cannot comprise two bending extension regions.
Similarly, one connection end of the packaging layer cannot comprises two connection ends of the packaging layer. 
Or, one connection end of the substrate cannot comprises two connection ends of the substrate. 

Therefore, claim 18 is indefinite. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 10 recite: The OLED display device according to claim 1 (9), wherein the packaging layer is a packaging cover plate.
However, claims 1 and 9 have already claimed: a packaging layer, wherein the packaging layer covers the light-emitting layer …
What is the difference(s) between the packaging layer and the packaging cover plate ?
Since there is no different between them, claim 2 fails to further limit claim 1.

Claims 3 and 11 recite: wherein the packaging cover plate and the substrate seal the light-emitting layer by an encapsulant. 
However, in claim 1 (9), the light-emitting layer is already sealed by the substrate and the packaging layer, thus, encapsulant. 
the packaging cover plate and the substrate in claim 1, therefore, claims 3  and 11 fail to further limit the previous claim.     
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US. Pub. No. 2018/0182839) of record.
With respect to claim 1, As best understood by Examiner, LEE teaches an organic light-emitting diode (OLED) display device as claimed including: 
a substrate (SUB), wherein the substrate comprises at least one connection end (PA); 
a light-emitting layer (PIX), wherein the light-emitting layer is formed on the substrate (SUB); and 
a packaging layer (ENC), wherein the packaging layer covers the light-emitting layer (PIX), the packaging layer has at least one connection end (TA) formed thereon, and the at least 
wherein a signal trace (IL, OL) and a bonding terminal (IC) are disposed on a surface of the packaging layer (ENC), a bending extension region (BA) is disposed on at least one side of the substrate (SUB), the bending extension region (BA) is bent to a surface of the packaging layer (ENC) to electrically connect the at least one connection end (PA) of the substrate (SUB) to the at least one connection end (TA) of the packaging layer (ENC), and the at least one connection end (PA) of the substrate (SUB) and the at least one connection end (TA) of the packaging layer (ENC) are connected to the bonding terminal (IC) through the signal trace (IL, OL) to transmit a display signal;
wherein an actual width of the bending extension region (BA) is greater than a default width of the bending extension region (BA), and the at least one connection end (TA) of the packaging layer (ENC) is disposed at a position of the surface of the packaging layer (ENC) for which a projection of the display region to the packaging layer (ENC) is located; and 
wherein the bonding terminal (IC) is disposed at an intermediate position of an outside the packaging layer (ENC).  (See FIGs. 7, 9, 14C). 

With respect to claim 9, LEE teaches an organic light-emitting diode (OLED) display device as claimed including:
a substrate (SUB), wherein the substrate comprises at least one connection end (PA); 
a light-emitting layer (PIX), wherein the light-emitting layer is formed on the substrate (SUB); and 

wherein a signal trace (IL, OL) and a bonding terminal (IC) are disposed on a surface of the packaging layer (ENC), a bending extension region (BA) is disposed on at least one side of the substrate (SUB), the bending extension region (BA) is bent to a surface of the packaging layer (ENC) to electrically connect the at least one connection end (PA) of the substrate (SUB) to the at least one connection end (TA) of the packaging layer (ENC), and the at least one connection end (PA) of the substrate (SUB) and the least one connection end (TA) of the packaging layer (ENC) are connected to the bonding terminal (IC) through the signal trace (IL, OL) to transmit a display signal. (See FIGs. 7, 9, 14C).   

With respect to claims 2 and 10, As best understood by Examiner, the packaging layer (ENC) of LEE is a packaging cover plate.  
With respect to claims 3 and 11, As best understood by Examiner, the packaging cover plate and the substrate of LEE seal the light-emitting layer by an encapsulant (ENC).  
With respect to claims 5 and 14, As best understood by Examiner, the bonding terminal (IC) of LEE is disposed at a target position, and the target position is closer to the at least one connection end (TA) of the packaging layer (ENC) than the at least one connection end (PA) of the packaging layer (ENC).  

With respect to claims 7 and 19, As best understood by Examiner, the surface of the packaging layer (ENC) of LEE further comprises a protective layer. (See FIGs. 7-8). 
With respect to claims 8 and 20, the protective layer of LEE is an inorganic single layer (IIN).  
With respect to claim 15, the bonding terminal (IC) of LEE is 3disposed at an intermediate position outside the packaging layer (ENC). 
With respect to claim 16, the at least one connection end (TA) of the packaging layer (ENC) is disposed at a border position of the packaging layer (ENC) corresponding to the at least one connection end (PA) of the substrate (SUB).  
With respect to claim 17, As best understood by Examiner, an actual width of the bending extension region (BA) of LEE is greater than a default width of the bending extension region (BA) and the at least one connection end (TA) of the packaging layer (ENC) is disposed at a position of the surface of the packaging layer (ENC) for which a projection of the display region (PIX) to the packaging layer (ENC) is located.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LEE ‘839 as applied to claim 9 above, and further in view of CHOI et al. (US. Pub. No. 2013/0076268).
As best understood by Examiner, LEE teaches the OLED display device as described in claim 9 above including: the bending extension region (BA) comprises a first bending extension region and the connection end (PA) of the substrate (SUB) comprises a first connection end (PA) of the substrate (SUB), and the first bending extension region (BA) is bent to the surface of the packaging layer (ENC) to electrically connected the first connection end (TA) of the packaging layer (ENC) to the first connection end (PA) of the substrate (SUB). 
Thus, LEE is shown to teach all the features of the claim with the exception of explicitly disclosing the substrate having two bending extension regions, the package layer having two connection ends and each of the bending extension regions having a connection end. 

However, CHOI teaches an OLED display device including: 
a substrate (120), wherein the substrate comprises at least one connection end;
a light-emitting layer (140), wherein the light-emitting layer is formed on the substrate (120); and 
a packaging layer (150), wherein the packaging layer has at least one connection end formed thereon, and the at least one connection end of the packaging layer (150) is disposed corresponding to the at least one connection end of the substrate (120), 
wherein a bending extension region (120-N) is disposed on at least one side of the substrate (120), the bending extension region (120-N) is bent to a surface of the packaging layer (150) to connect the at least one connection end of the substrate (120) to the at least one connection end of the packaging layer (150),
wherein the bending extension region comprises a first bending extension region (120-N left) and a second bending extension region (120-N right), and the connection end of the packaging layer (150) comprises a first connection end (150 left) of the packaging layer (150) and a second connection end (150 right) of the packaging layer (150), and the connection end of the substrate (120) comprises a first connection end (120-N left) of the substrate (120) and a second connection end (120-N right) of the substrate (120), and the first bending extension region (120-N left) is bent to the surface of the packaging layer (150) to electrically connected the first connection end (150 left) of the packaging layer (150) to the first connection end (120-N left) of the substrate (120), and the second bending extension region (120-N right) is bent to the surface of the packaging layer (150) to connect the second connection end (150 right) of the packaging layer (150) to the second connection end (120-N right) of the substrate (120). (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the OLED display device of LEE having two bending extension regions to provide connection ends to two connection end of the package layer as taught by CHOI to prevent or reduce the penetration of the impurities through the side surface of the packaging layer.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829